United States Court of Appeals
                      For the First Circuit

No. 04-1046

                     ABIGAIL GUZMÁN-ROSARIO,
         CARLOS A. PÉREZ and their conjugal partnership,

                      Plaintiffs, Appellants,

                                v.

                  UNITED PARCEL SERVICE, INC.,

                       Defendant, Appellee.




                              ERRATA



     The opinion of this court issued on February 3, 2005, is

amended as follows:

     On page 7, line 10, delete the word “of”.

     On page 8, first full paragraph, line 6, replace “at 31,” with

“at 31;”.

     On page 10, second full paragraph, line 2, add the word “a”

before the word “separate”.

     On page 11, second full paragraph, line 2, replace the words

“affecting medical” with the word “related”.